Citation Nr: 0813793	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-07 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to July 23, 2002, for 
adding dependents to the veteran's compensation award.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1982 to September 
1993.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in St. Paul, Minnesota.  

The veteran appeared at a hearing at the RO before the 
undersigned in May 2004.  A transcript of that hearing is of 
record.

In January 2006, the Board remanded this matter for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in January 2006, the Board remanded this 
matter for three reasons: to provide the veteran with notice 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA); to obtain VA fee-basis treatment records from the 
Minneapolis VA medical center (VAMC) regarding the births of 
the veteran's children in March 1999 and June 2000; and to 
provide the veteran with notice of 38 C.F.R. § 3.401(b) 
(2007) that pertains to effective dates for award of 
additional compensation for dependents.

Unfortunately the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the RO has not complied with the directive 
from the Board's January 2006 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

The Board notes that some partial development was completed.  
This includes sending the veteran a notice in February 2006 
that satisfied the Veterans Claims Assistance Act (VCAA) 
notice obligations in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2007).  Furthermore, as 
per the directive in the Board's January 2006 remand, 
apparently in February 2006, the RO/AMC requested the 
veteran's VA-fee basis records from the Minneapolis VAMC 
regarding the births of her children in March 1999 and June 
2000, although there was no response to that request.  
Rather, it appears that, in July 2006, the veteran through 
her representative submitted the records from the VAMC in 
Minneapolis.

However, other action specifically requested by the Board in 
January 2006 has yet to be completed.  See Stegall v. West, 
supra.  The Board directed the RO to provide the veteran with 
a supplemental statement of the case (SSOC) that includes a 
recitation of 38 C.F.R. § 3.401(b) that pertains to effective 
dates for award of additional compensation for dependents.  
There is no indication that this was done.  The October 2006 
SSOC only includes a recitation of 38 C.F.R. § 3.400 (2007).

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the Court.  See 
Stegall v. West, supra.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain copies of all 
additional VA fee-basis treatment 
records regarding the births of the 
veteran's children in March 1999 and 
June 2000 from the Minneapolis VAMC, 
not already of record.  If any records 
are unavailable, a note to that effect 
should be placed in the claims file and 
the veteran and her representative so 
notified in writing.

2.	Then, the case should be reviewed again 
by the RO/AMC.  If the decision remains 
adverse to the veteran, she and her 
representative should be provided with 
a SSOC.  The SSOC must contain a 
recitation of 38 C.F.R. § 3.401(b) 
(2007) pertaining to effective dates 
for award of additional compensation 
for dependents.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



